TELLABS OPERATIONS, INC.

(formerly Tellabs, Inc., an Illinois corporation)



Deferred Income Plan

Amendment



 

Effective July 13, 2000, and pursuant to Article XII, Paragraph 35 of the
Tellabs Operations, Inc. Deferred Income Plan dated April 1, 1992, as previously
amended, the Plan is hereby further amended as follows:



Article XIV Paragraphs 44-51 : A new Article IX "Directors Deferred Compensation
Plan" shall be added. Paragraphs 44 through 51 shall be added to Article XIV to
read as follows:





44. Establishment; Purpose. Tellabs, Inc. ("Tellabs") establishes this Directors
Deferred Compensation Plan as part of the Plan for the benefit of those members
of its Board of Directors who are not employees of the Company or any of its
affiliates. To the extent required to obtain an exemption under Rule 16b-3
promulgated under the Securities Exchange Act of 1934 or as may be required by
other applicable laws, this Directors Deferred Compensation Plan shall be
administered by the Compensation Committee of the Board of Directors of Tellabs,
which may delegate certain functions to the Committee or to officers of Tellabs
or the Company.





45. Election to Participate. An eligible director may elect to participate in
the Plan by filing an election as prescribed by the Committee. Elections to
participate shall apply to a calendar year. Once an election has been filed, the
eligible director shall participate in the Plan for the entire year in which he
or she has elected to participate and for all subsequent years until the
director files a notice of revocation for election. To be effective, any
election or revocation must be filed by November 30th immediately preceding the
calendar year on which it is to take effect; provided that elections for the
portion of the 2000 calendar year occurring after the effective date of this
Directors Deferred Compensation Plan, elections shall be made by October 31,
2000.



46. Deferral Account. Commencing as of the effective date of a director's
election to participate, 100% of the director fees earned by the Director shall
be deferred. Tellabs shall establish a deferral "Account" in the name of each
director who elects to participate. Except to the extent the director has
elected to have his or her Account credited as deferred stock units, Tellabs
shall annually credit the Account with earnings in the same manner as applicable
to participant Accounts under Article IV of the Plan.



47. Deferred Stock Units. A director may, in lieu of the earnings credit
described above, elect to have Tellabs maintain all or a portion of the director
fees deferred into the Account as deferred stock units ("Units"), each of which
shall represent the right to receive a share of Tellabs common stock. Units
shall be credited to the Account at the time and in the amount in accordance
with this paragraph 47. The number of Units to be credited shall be computed by
dividing the total amount of fees earned by the Director in a given period by
the fair market value of one share of common stock as of the last business day
on which trades in common stock were reported during the calendar quarter
immediately preceding the quarter in which the period occurs. Fair market value
as of any date means the closing price of the Common Stock on the NASDAQ Stock
Market. Amounts credited to the Account as Units shall be distributed in shares
of common stock only and may not be payable in cash or otherwise be credited
with earnings as described in paragraph 46 above.



48. Available Shares. Subject to this paragraph 48 (relating to adjustments upon
changes in capitalization), as of any date, the maximum number of shares of
Tellabs common stock issuable under this Directors Defined Compensation Plan
shall be 25,000. Shares of Tellabs common stock paid to directors under the Plan
shall be paid with newly issued shares or treasury shares. No fractional shares
shall be issued. Whenever the computation of the number of shares to be paid
results in a fractional amount of one-half or greater, such amount shall be
rounded up to the next greater whole number of shares and in all other cases
such amount shall be rounded down to the next lower whole number of shares. In
the event that any change in the outstanding shares of common stock occurs by
reason of a stock dividend, stock split, recapitalization, merger,
consolidation, combination, share exchange or similar corporate change, the
number of shares of common stock which may be issued under this Plan shall be
appropriately adjusted.





49. Payments and Benefits. The Account of a director shall become distributable
upon termination of his or her service as a director for any reason, including
death or disability. Within 30 days after the date of such termination, Tellabs
shall issue in a lump sum to the director (or his or her beneficiary) one share
of Tellabs common stock for each Unit credited to his or her Account and shall
pay the balance of the Account which has not been designated in Units in a lump
sum or in such number of installments as the director elected at the time his or
her election to defer director fees was made; provided, however, that in the
event of the director's death any undistributed balance shall be paid in the
lump sum. The provisions of paragraph 15 relating to interim distributions shall
also apply to the director's Account.







50. Nonassignment. Neither a director nor his or her duly designated beneficiary
shall have any right to assign, transfer, pledge or otherwise convey the right
to receive any amounts hereunder, and any such attempted assignment, transfer,
or other conveyance shall not be recognized by Tellabs.





51. Designation of Beneficiary. A director may designate the beneficiary which
is to receive any unpaid amounts credited to his or her Account at the
director's death. Such designation shall be effective by filing a written
notification with the Committee and may be changed from time to time by similar
action. If no such designation is made by a director, any such balance shall be
paid to the director's estate.



52. Amendment. This Directors Deferred Compensation Plan portion of the Plan may
be amended or terminated at any time by action of the Board of Directors of
Tellabs, but no amendment shall adversely affect a director's rights with
respect to fees earned but not yet paid without the director's written consent.



Effective as of July 13, 2000 and signed this 13th day of 2000, with the
approval and authorization of the Board of Directors.



TELLABS OPERATIONS, INC.



/s Carol C. Gavin

By:  Carol C. Gavin



Title:  V.P., General Counsel, and Secretary





Effective as of July 13, 2000, and signed this 13th day of 2000, Tellabs, Inc.,
a Delaware corporation, hereby adopts the Plan for purposes of the benefits
provided pursuant to Article IX "Directors Deferred Compensation Plan."



TELLABS, INC.

/s Carol C. Gavin

By:  Carol C. Gavin



Title:  V.P., General Counsel, and Secretary